 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                           EASTERN DISTRICT OF CALIFORNIA
 8
 9   SCOTT KELLY KOVACEVICH                        )   Case No.: 1:18-cv-01625-SAB
                                                   )
10                    Plaintiff,                   )   ORDER EXTENDING BRIEFING
     v.                                            )   SCHEDULE
11                                                 )
     COMMISSIONER OF SOCIAL                        )   (ECF No. 10)
12   SECURITY,                                     )
                                                   )
13                                                 )
                      Defendant.                   )
14                                                 )
15
              On July 18, 2019, the parties filed a stipulation to extend the briefing
16
     schedule in this matter.
17
              Based upon the stipulation of the parties, IT IS HEREBY ORDERED, that:
18            1.      Plaintiff shall file his opening brief on or before August 28, 2019;
19            2.      Defendant shall file a responsive pleading on or before September 27,
20                    2019; and
21            3.      Plaintiff’s reply, if any, shall be filed on or before October 14, 2019.

22
     IT IS SO ORDERED.
23
24   Dated:        July 18, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
25
26
27
                                                  -1-
28
